Citation Nr: 1625757	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-02 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the Air Force from September 1997 to December 1997.  She also served with the Air Force National Guard from June 1997 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she has a low back disability that was aggravated by service.  Specifically, she testified that prior to service she was involved in a car accident which led to an initial injury to her back.  She says that this initial injury was aggravated while in service as a result of performing physical training and other duties.  She testified to receiving treatment for back pain and other symptomology on multiple occasions while in service.  Overall, she reports that since service her symptomology, including chronic pain and tenderness, has not resolved, rather it has worsened over time.

There is conflicting evidence regarding whether or not the Veteran has a current low back disability.  In August 2015, the Veteran was afforded a VA examination.  No diagnosis was provided as the examiner found "no pathology to render a diagnosis."  Moreover, the examiner opined that there was no evidence that the Veteran actually had "a spine problem."  Thereafter, in pertinent part, the examiner stated that based on physical examination and review of the record service connection was not warranted.  The Board finds this examination opinion inadequate for adjudication purposes.  

Primarily, review of the examination report reveals that the examiner failed to discuss service treatment records from 1997.  These records note the Veteran's report of pain after doing strenuous activities.  Significantly, these records also contain the Veteran's reports of being in a car accident and injuring her back one year prior to service. 

Furthermore, this examiner did not address treatment medical records that note diagnoses for lumbar radiculopathy, lumbar facet syndrome and lumbar enthesopathy during the pendency of the appeal.  See July and August 2010 NewSouth NeuroSpine records.  The Board emphasizes that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  This is true even if the disability resolves prior to the adjudication of the claim.  Id.  Therefore, barring compelling evidence contradicting those prior diagnoses, the requirements of having a current disability has been met.  As such, a competent clinical opinion must be obtained regarding the etiology of these conditions.  

Finally, of record is a May 2016 nexus opinion from the Veteran's VA physician Dr. E. S., MD.  Dr. S. opined that the Veteran had a "preexisting back condition related to an automobile accident that was aggravated by physical activity in the military, and then again in the private sector."  The Board does not find this opinion alone to be a sufficient basis for the establishment of service connection.  Importantly, Dr. S. rationalizes this opinion by stating that service treatment records show that the Veteran's back was aggravated by "overuse syndrome."  Review of service treatment records does indeed reveal diagnoses for overuse syndrome.  However, these diagnoses appear to be associated with her leg and foot conditions and not her back.  See November 1997 service treatment records.  

Moreover, Dr. S.'s opinion is unclear with regard to whether the Veteran's service permanently aggravated her back condition beyond its natural progression.  To that point, Dr. S. states that "[a]lthough there are not currently any neurology deficits, there is evidence that different types of activity exacerbate the [Veteran's] condition."  This statement appears to imply that the aggravation experienced by the Veteran might be transient rather than permanent.  With that said, the Board finds that further clarification, as to the nature and etiology of the Veteran's reported disability, is required prior to the proper adjudication of this claim.

While on remand all outstanding treatment medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding treatment medical records.  The Board is particularly interested in all VA treatment records prepared by Dr. S. E., MD, as none are currently of record.  

2. After the foregoing has been completed, schedule the Veteran for a VA spine examination, with an examiner other than the August 2015 VA examiner.  All indicated studies should be performed.  The claims file and this REMAND should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  Following the claims file review, physical examination, and interview of the Veteran, the examiner should provide an opinion as to the following questions:

a. Identify and diagnose any spine disabilities that have existed during the pendency of the appeal.  If a diagnosis cannot be made, the examiner should reconcile his/her findings with treatment medical records.  The examiner should specifically indicate if a condition has resolved during the pendency of the appeal.

b. For each diagnosed disability is there clear and unmistakable (i.e. undebatable) evidence that it pre-existed her active service?

c. If the answer to the first question is in the affirmative, is there evidence that this low back disability increased in severity during her active service?

d. If the Veteran's preexisting low back disability increased in severity or worsened while she was in service, is there clear and unmistakable evidence (i.e. undebatable) that this back disability was not aggravated in service beyond its normal progression?

e. If the answer to question (a) is in the negative (i.e., that the low back disability did not preexist service), is it at least as likely as not (a 50 percent probability or greater) that any low back disability had its onset in service or is otherwise etiologically related to active service. 

In making the above determinations the examiner should explicitly address the following:

f. The Veteran's competent and credible statements that she experienced back pain in-service and since service.

g. Service treatment records which indicate reports of back pain in 1997 and her reports of a car accident prior to service.  Special attention is direct to a December 10, 1997 service treatment record that states the Veteran has chronic musculoskeletal pain and appears to specifically note back pain.  See Sheppard TC Hospital records.  Attention is also directed to an October 2000 Report of Medical History wherein the Veteran reported suffering from recurrent back pain. 

h. The examiner should address the significance, if any, of the Veteran's treatment records noting a diagnosis of overuse syndrome in-service.  The examiner should also address the significance of the Veteran's bone scan and other diagnostic testing results in-service.

i. The examiner must address the significance of Dr. S.'s May 2016 nexus opinion and rationalize this opinion against any findings against the Veteran's claim.

j. The examiner must address the Veteran's diagnoses noted in NewSouth NeuroSpine treatment medical records.  

NOTE: "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
3. The AMC/RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered on appeal. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




